 

 

Case 1:19-cr-00213-RDA Document 2 Filed 05/30/19 Page 1 of 7 PagelD# 2

r

 

IN THE UNITED STATES DISTRICT COURT FOR THE / MAY 302
EASTERN DISTRICT OF VIRGINIA jut =
Alexandria Division ALCAN UA VIRGINIA
UNITED STATES OF AMERICA
v. Case No. 1:19-mj-252
ANDREW B. POWERS, UNDER SEAL.
Defendant.
AFFIDAVIT IN SUPPORT OF

A CRIMINAL COMPLAINT, ARREST WARRANT, AND SEIZURE WARRANT
I, Jamie M. Vera, Special Agent of the Federal Bureau of Investigation (“FBI”), being duly

sworn, state:

I. Introduction and Agent Background

ls I make this affidavit in support of a criminal complaint charging ANDREW B.
POWERS (hereinafter “POWERS’”) for his role in executing a multi-million dollar fraud |
scheme targeting the investors in his company, COMMUNICLIQUE, INC. (hereinafter
“COMMUNICLIQUE?”), and, in particular, for inducing an investor to travel interstate to the
Eastern District of Virginia (hereinafter “EDVA”) on or about November 29, 2016, in the
execution of the scheme to defraud that investor of more than $5,000 in violation of Title 18
United States Code (U.S.C.) §2314.

he This affidavit is also submitted in support of an arrest warrant for POWERS.

3 In addition, I make this affidavit in support of a seizure warrant for a 2015 GMC
Yukon. Seizure warrants may be issued in this district regardless of where the vehicles are located
as 18 U.S. C. § 981(b)(3) authorizes a judicial officer in any district in which a forfeiture action

against the property may be filed under section 1355(b) of Title 28, to issue such warrants. A

 
 

 

Case 1:19-cr-00213-RDA Document 2 Filed 05/30/19 Page 2 of 7 PagelD# 3

forfeiture action may be filed under section 1355(b) of Title 28, because criminal acts giving rise to
forfeiture occurred in this district. _

4. I have been a Special Agent with the FBI since September 2015. I have received
basic law enforcement training at the FBI Academy in Quantico, Virginia. I am currently assigned
to the FBI’s Washington Field Office, where I am responsible for conducting and assisting with
securities fraud and investment fraud investigations, including related white-collar and financial
crimes. As such, I have participated in investigations involving mail fraud, wire fraud, securities
fraud, bank fraud, money laundering, and conspiracy. I have also received additional training in
the area of financial crimes. Prior to my employment with the FBI, I worked for over four years in
accounting and finance related roles. I am a Certified Public Accountant and a Certified Fraud
Examiner.

5 This affidavit is intended to show that there is sufficient probable cause for the
requested complaint, arrest warrant, and seizure warrant, and does'not set forth all of my
knowledge about this matter. The facts and information contained in this affidavit are based on my
personal knowledge and information obtained from legal process or from other law enforcement
officers. All observations referenced in this affidavit that were not personally made by me were
relayed to me by the person(s) who made such observations or in reports that detailed the events
described by that person.

I. Background on the Fraud Scheme

6. POWERS, with the assistance of others, has been soliciting investments from
various individuals in return for shares of POWERS’ company, COMMUNICLIQUE, which was
formed in April 2006 as a Delaware corporation, and later registered in Virginia as a foreign

corporation. POWERS resided in EDVA until approximately August 2018, when he moved to
 

 

 

Case 1:19-cr-00213-RDA Document 2 Filed 05/30/19 Page 3 of 7 PagelD# 4

California. Between January 2011 and December 2018, POWERS raised over $20 million dollars
from over 40 investors; however, POWERS began raising money as early as 2007. In return for
their investments, investors were usually issued shares of common stock in COMMUNICLIQUE,
which was documented by “Subscription Agreements” detailing the date of the purchase, the
number of shares purchased, the price per share, and the total investment amount. Some investors
also received stock certificates for their investments, which were sent to them by mail, usually from
the law firm DLA Piper with addresses in both Reston, Virginia and Washington, D.C.

he In approximately the first half of 2018, POWERS began raising money in the
form of loans, issuing convertible promissory notes in return.

8. POWERS, and others working for him, told investors that COMMUNICLIQUE had
widely recognized customers, including Airbnb, FedEx, Groupon, Intel, Polycom, Staples, The
Hartford, Uber, and Wilmer Hale, among others. POWERS also touted COMMUNICLIQUE as
having consistently growing revenue year after year. These representations were documented in
emails and investor update reports, sent out to investors by POWERS, which usually included a
Profit & Loss (hereinafter “P&L”) statement that identified monthly revenues and expenses for a
specified period of time. Early on, the reports were being sent out quarterly, but then switched to
being sent out on an annual basis. In addition to the yearly updates and P&L statements, POWERS
provided investors with various other documentation to include Balance Sheets, Executive
Summaries, Valuation Analysis reports, and “slide decks,” which displayed logos of the
aforementioned companies that POWERS claimed were customers of COMMUNICLIQUE, as

well as references to the millions of dollars of revenues that COMMUNICLIQUE allegedly had.
 

 

 

Case 1:19-cr-00213-RDA Document 2 Filed 05/30/19 Page 4 of 7 PagelD# 5

9. For example, on March 8, 2013, POWERS sent an email with the subject:
“CommuniClique 2012 Q4 investor report” to investors@communiclique.com, which stated!
“CommuniClique investors — Please see the attached quarterly report.” The email contained one
attachment titled “CC Shareholder letter Q4 2012,” which included a four-page written summary
and a one-page P&L statement for the time period January through December 2012. The written
summary stated, in part, “...we are now a $20M a year revenue company. Not many companies
make it to this point, and more importantly, not many companies make it to $20M the way we have
done it.” The summary also stated “$21.7M in revenue in 2012, 81.5% increase over last year” and
“FedEx revenues increase to $270k per month.” In addition, the summary states “Wilmer Hale and
The Hartford continuing to group, usage is up.” The P&L statement shows revenues of
$21,698,559.86 for the twelve-month period, specifically “Federal Express Product” generated
$2,940,000.00 in revenue according to the statement. At least four known investors received these
reports.

10. On June 21, 2013, POWERS sent an email with the subject: “CommuniClique
Shareholder letter Q1 2013 attached” to investors@communiclique.com, which stated
“CommuiClique Investors - Please see the attached report for Q1 2013.” The email contained one
attachment titled “CommuniClique Shareholder letter Q1 2013,” which included a three-page
written summary and a one-page P&L statement for the time period April 2012 through March
2013. The written summary stated, in part, “The Hartford remains one of our best customers as
they expand the voice portion of their collaborative suite” and “FedEx is consistent, $270k per

month continues.” The P&L statement shows revenues of $22,140,178.05 for the twelve-month

 

' All errors for any quotes were left in the original format.
 

 

Case 1:19-cr-00213-RDA Document 2 Filed 05/30/19 Page 5 of 7 PagelD# 6

period, specifically “Federal Express Product” generated $3,030,000.00 in revenue according to the
statement. At least six known investors received these reports.

11. In September 2013, POWERS changed the format from emailing out quarterly
reports to instead holding shareholder conference calls. On January 6, 2014, POWERS sent an
email with the subject “Q3 2013 financial report” to investors@communiclique.com, which stated
“.Here’s our Q3 2013 financial report in advance of tomorrows update call...” The email
contained one attachment titled “CommuniClique Q3 2013 PandL,” which was a one-page P&L
statement for the time period October 2012 through September 2013 showing $26,890,647.69 in
revenue for the twelve-month period, specifically “Federal Express Product” generated
$3,210,000.00 in revenue according to the statement. At least four known investors received this
P&L.

12. On March 23, 2014, POWERS sent an email with the subject “CommuniClique Q4
2013 report” to investors@communiclique.com, which stated “CommuniClique Investors — Please
see the attached financial report for Q4 2013. I’m looking forward to giving you all an overview of
the quarter and updating you on this quarter so far tomorrow...” The email contained one
attachment titled “CommuniClique Q4 2013 PandL,” which was a one-page P&L statement for the
time period January through December 2013 showing $28,755,223.82 in revenue for the twelve-
month period, specifically “Federal Express Product” generated $3,240,000.00 in revenue
according to the statement. At least eight known investors received this P&L.

13. In 2016, POWERS reverted back to providing written investor update reports, as he
did in previous years. On March 7, 2016, POWERS sent an email with the subject
“CommuniClique 2015 investor report” to investors@communiclique.com, which stated
“CommuniClique investors — please see the attached report for CommuniClique year end 2015.”

The email contained one attachment titled “CommuniClique 2015-Investorletter-030716,” which

 
 

 

Case 1:19-cr-00213-RDA Document 2 Filed 05/30/19 Page 6 of 7 PagelD# 7

included a four-page written summary, a one-page P&L covering the time period January through
December 2015, a nine-page “valuation analysis” from Evergreen Advisors, and a three-page
article published by The Hindu, which talks about COMMUNICLIQUE. The written summary
stated, in part, “We reached $71.5 million in revenue, a 60% growth over 2014 total revenue which
was 60% larger than 2013.” The summary also stated “Conservatively, a third party valuation by
Evergreen Advisors (see enclosed) placed us at a valuation of $350 - $400 million in July of 2015.”
In addition, the summary stated “We continue to see growth from our key customers including
FedEx, Wilmer Hale, Uber and Airbnb.” The P&L for 2015 showed total revenue of
$71,587,103.00, which included $4,320,000.00 of revenue being generated from “Federal Express
Product.” At least ten known investors received these reports.

14. On March 16, 2017, an email was sent from email address investor-
relations@communiclique.com to investors@communiclique.com with the subject “2016
CommuniClique annual report." The email stated “CommuniClique Investors — Please see the
attached report summarizing the eottipany's performance for 2016.” The email contained an
attachment titled “CommuniClique 2016 EOY’ Shareholder Report,” which included a ten-page
written summary, a one-page P&L covering the time period January through December 2016, and a
thirteen-page “valuation analysis” by Evergreen Advisors. The written summary stated, in part,
“2016 was a stellar year for revenue, as we pushed through the $100mm mark for the first time.
Our $122mm in revenue was a 72% increase in top line.” The summary also stated “The Hartford
spent $55,000 their first year as a CommuniClique customer...In 2016, we invoiced them $1.76

million...” and “Staples is another good example going from first year revenue of ~$200,000 and

 

2 Based on the context of this email and my knowledge of the case terminology, I believe “EOY” to mean End of Year.

 
 

 

Case 1:19-cr-00213-RDA Document 2 Filed 05/30/19 Page 7 of 7 PagelD# 8

now, generating nearly $4 million annually...” The P&L for 2016 showed total revenue of
$121,462,689.53. At least 14 known investors received these reports.

15. According to Evergreen Advisor’s website, “Evergreen Advisors is a leading
investment banking and corporate advisory firm focused on assisting emerging growth and middle-
market companies in the areas of Investment Banking and Corporate Advisory.” A subpoena was
issued to Evergreen Advisors as it related to their business relationship with POWERS and
COMMUNICLIQUE. Evergreen Advisors explained that they were attempting to earn
COMMUNICLIQUE’s business as a customer, and in doing so, they provided POWERS with
“discussion materials.” In response to the subpoena, Evergreen Advisors produced the discussion
materials that were provided to POWERS. A review of the materials provided by Evergreen
Advisors revealed that the reports POWERS sent out to investors had been altered to state that the
reports were valuation analyses, when in reality that is not what the reports were. The cover page
of the reports provided by Evergreen Advisors stated “Discussion Materials;” however, the reports
that POWERS sent out to investors were altered by removing “Discussion Materials” and replacing
it with “Valuation Analysis.” Evergreen Advisors asserted that they never conducted nor provided
POWERS with a valuation analysis.

16. Subpoenas were also issued to the following companies: Airbnb, FedEx
Corporation, FedEx Office, Groupon, Intel, Polycom, Staples, The Hartford, Uber, and Wilmer
Hale. All of these entities provided responses asserting that they were not customers of
COMMUNICLIQUE.

17. POWERS has recently made representations to at least one investor and the FBI that
the revenues were generated through “channel partners.” During an interview with the FBI in
December 2018, POWERS told the interviewing agents, including myself, that IBM and The

Nerdery were some of COMMUNICLIQUE’s channel partners. A subpoena was issued to IBM, to

 
